Case: 2:20-cv-00258-EAS-KAJ Doc #: 40 Filed: 04/16/21 Page: 1 of 3 PAGEID #: 1121




                                                          April 16, 2021




VIA ECF
The Honorable Kimberly A. Jolson
United States Magistrate Judge
United States District Court for the Southern District of Ohio
Joseph P. Kinneary U.S. Courthouse
Room 200
85 Marconi Boulevard
Columbus, OH 43215


       Re:     McNeil et al v. Trinity Health Corp. et al (2:20-cv-00258-EAS-
               KAJ) – Request for a Telephonic Conference

Dear Judge Jolson:

      This firm, along with Graff McGovern LPA, represents Plaintiffs in the above matter.
We write to respectfully request a telephonic conference regarding discovery, and to update Your
Honor on what has occurred following the Court’s February 8, 2021 Opinion and Order (ECF
Doc. No. 33) (the “2/8 Order”).

        As the Court will recall, the 2/8 Order denied Plaintiffs’ motion to compel without
prejudice, provided certain guidelines to the parties regarding the assertion of any privilege, and
instructed Defendants to produce a log of documents withheld on an assertion of privilege by
February 22, 2021.

        While Defendants served a log on the required date, it was highly deficient. In an email I
sent hours after receiving the log, I informed Defendants’ counsel that, among other things, the
log did not provide information regarding the basis of any privileges claimed and listed
documents that Defendants had either agreed to produce, or had, in fact, already produced. The
117-page log provided only file names (not descriptions) of documents, and in only some cases
identified authors and recipients. As a result, the information in the log was not only insufficient
to consider the validity of the claimed privileges, but in many cases was insufficient to ascertain
any meaningful information regarding the listed documents’ basic nature.

        While it was clear that the log listed an abundance of material that Defendants intended
to claim no privilege over (such as policies, patient records, publicly-filed litigation documents
from other cases, and previously-produced items), it was unclear whether the log provided a
Case: 2:20-cv-00258-EAS-KAJ Doc #: 40 Filed: 04/16/21 Page: 2 of 3 PAGEID #: 1122

Hon. Kimberly A. Jolson, U.S.M.J.                    -2-                                       April 16, 2021


complete list of all material responsive to Plaintiffs’ demands that Defendants would assert a
privilege over. In response to my email, Defendants promptly agreed to provide a revised log.

         Over the course of the following weeks, Defendants’ counsel sent several emails listing
multiple categories of material that would no longer be withheld as privileged, and projecting
when the revised log might be completed. Since February 8, 2021, Defendants have made
several supplemental productions of patient records, but have not produced documents
previously withheld under the peer-review privilege, or on any other of the topics identified by
counsel as forthcoming. To date, Defendants’ productions contain only: (1) employee personnel
files; (2) hospital policies, and (3) redacted patient medical records. Moreover, Defendants have
not provided a revised privilege log that is compliant with applicable standards.1

        We understand that Defendants are vital healthcare institutions caring for the public
during a pandemic, and that some delays are unavoidable. However, this matter must progress,
and it must do so in a way that does not unduly prejudice Plaintiffs. Under the current schedule,
all discovery (including expert discovery) is set to conclude in less than 90 days. However, with
Defendants’ document production not nearly complete and with document-level disputes over
privilege not yet ripe for review, Plaintiffs cannot begin to take depositions or prepare expert
reports.

       Therefore, we respectfully request that the Court set a telephonic status conference to
discuss Defendants’ revised privilege log and outstanding production, and to revise the discovery
deadlines based on when that production is completed.2

        We thank the Court for its courteous attention to this matter.

                                                            Respectfully submitted,




                                                            ________________________

                                                            Robert S. Landy


(attachment)


1
  I attach copies of the email correspondence regarding the log and topics of material that will not be
withheld as an exhibit hereto. However, the February 22 log itself has been marked “confidential” under
the protective order entered in this case, and I have therefore not attached it to this publicly-filed letter.
However, should the Court request a copy, we will promptly provide it.
2
 Plaintiffs substantially completed their document production last year, and all nine Plaintiffs have
completed their depositions.
Case: 2:20-cv-00258-EAS-KAJ Doc #: 40 Filed: 04/16/21 Page: 3 of 3 PAGEID #: 1123

Hon. Kimberly A. Jolson, U.S.M.J.      -3-                           April 16, 2021



cc: All counsel of record (by ECF)
